UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------X
UNITED STATES OF AMERICA,

          -against-                        MEMORANDUM AND ORDER
                                           19-CR-0123(S-2)(JS)
SPENCER JEAN, a/k/a “CASH,”

                    Defendant.
-------------------------------------X
APPEARANCES
For the Government: Anthony Bagnuola, Esq.
                    United States Attorney’s Office
                    Eastern District of New York
                    271 Cadman Plaza East
                    Brooklyn, New York 11201

For the Defendant:    Joseph J. Ferrante, Esq.
                      Keahon, Fleischer & Ferrante
                      Suite 312 North
                      1393 Veterans Memorial Highway
                      Hauppauge, New York 11788

SEYBERT, District Judge:

          Defendant Spencer Jean moves for (1) a judgment of

acquittal pursuant to Federal Rule of Criminal Procedure Rule 29

and (2) alternatively, for a new trial on all counts pursuant to

Federal Rule of Criminal Procedure 33.      (Mot., D.E. 110.)     The

Government opposes the motion in its entirety.    (Opp., D.E. 111.)

For the following reasons, Defendant’s motion is DENIED.

                              BACKGROUND

          Familiarity with the record is presumed.        The Court

summarizes the facts and evidence only as necessary for resolution

of Defendant’s motion.
                             On         July             2,    2019,   following   a   weeklong   jury   trial,

Defendant was convicted of (1) Hobbs Act robbery of a drug dealer,

in violation of 18 U.S.C. § 1951(a); (2) discharging a firearm

during a crime of violence, in violation of 18 U.S.C. § 924(c)(1)

(A)(iii); (3) possession of marijuana with intent to distribute,

in violation of 21 U.S.C. § 841(a)(1); (4) conspiracy to obstruct

justice, in violation of 18 U.S.C. § 1512(k); and (5) obstruction

of justice, in violation of 18 U.S.C. § 1512(c)(2).                                               He was found

not guilty1 of Count Six, illegal possession of a firearm, in

violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2) and 3551 et seq.

(Verdict Sheet, D.E. 98; Superseding Indictment, D.E. 50.)

I.            The Charged Crimes

                             Briefly summarized, on March 20, 2018, Defendant went to

Ryan Goetz’s house in Middle Island, New York, purportedly to buy

marijuana.                         At an earlier date, Goetz and Defendant had met in a

halfway house.2                                    (Tr. 88:5-22.)            Goetz knew Defendant as “Cash”




1 Count Six related to a shooting that occurred on November 23,
2016 and is not discussed in this Order. Counts One through
Five stemmed from a separate March 20, 2018 shooting and
Defendant’s subsequent attempts to present a false alibi.
(Superseding Indictment.)

2 Goetz described the halfway house as “an environment where . .
. the prison sends you to reacclimate into society before you
get released completely.” (Tr. 86:4-6.) Goetz had previously
been convicted of mail fraud. (Tr. 132:9-133:11.) His time on
supervised release went “terrible” and he violated it numerous
times. (Tr. 193:17-194:1.) He testified at trial under a non-
prosecution agreement. (Tr. 134:9-136:4; 800:11-18.)


                                                                         2
and did not know his real name.             (Tr. 89:8-13.)    Goetz identified

Defendant as “Cash” at trial.          (Tr. 87:14-25.)       Goetz became aware

that Defendant had experience selling drugs.                (Tr. 94:25-95:11.)

Goetz himself had been treated for drug use at the halfway house.

(Tr. 86:9-23.)     Based on that information, after both had left the

halfway house, Goetz contacted Defendant on March 19, 2018 to offer

to sell Defendant marijuana.          (Tr. 96:2-25.)       They arranged for a

deal the next day, March 20, 2018.                That night and the following

morning, the two called and texted each other. (Tr. 102:7-106:16.)

On the morning of March 20, while Goetz was in the bathroom, he

heard his front door open.        He left the bathroom and saw Defendant

standing in his doorway.         (Tr. 106:19-107:5.)         The marijuana was

on the kitchen table.          Defendant stated “give me your shit now”

and Goetz and Defendant physically struggled over the marijuana.

(Tr. 107:22-108:10.)      In the ensuing altercation, Defendant took

out a gun, shot Goetz in the leg, and fled with the marijuana.

(Tr. 108:17-24; 207:25-208:4.)           Goetz called 911 and reported he

had been shot.     At trial, Goetz concluded his testimony by stating

that there was no doubt in his mind that “Cash”--Defendant--had

shot him on March 20, 2018.           (Tr. 207:22-208:4.)

              Natasha McPherson had known Defendant since childhood

and,   like    Goetz,   knew    him    to    go    by   “Cash.”   They   became




                                         3
romantically involved in 2015.3                                               (Tr. 424:7-23.) During their

relationship,                              Defendant               sold   marijuana.     (Tr.   430:1-8.)   On

March 20, 2018, Defendant told her he was going to see “the kid

from the halfway house” about some marijuana.                                              She told him not to

go.               (Tr. 430:9-11, 19-25; 431:1-22.)                                      Later that same day,

Defendant called her and told her to get dressed so they could go

out to eat.                               (Tr. 435:2-12.)                  He arrived at her home in West

Babylon in a dark grey four-door BMW accompanied by his friend

“Marv.”                   Defendant told her to drive with Marv and that Defendant

would drive her car.                                            (Tr. 435:14-436:11.)     During the car ride,

she spoke with Defendant via FaceTime, and he told her he “had no

choice but to do it because the guy rushed him.”                                                  (Tr. 439:21-

440:3.)                     Also during the car ride, Marv stated that Defendant

“didn’t have to shoot him.”                                           (Tr. 439:16-20.)

                             McPherson and Marv arrived at Marv’s house and waited.

Defendant arrived approximately 10 to 15 minutes later wearing

different clothes.                                             When Defendant opened the rear door of the

BMW, McPherson saw white bags and smelled marijuana.                                                  She then

observed Defendant use a white glove to remove a gun from the

backseat of the car and hand it to Marv.                                               McPherson and Defendant

went to IHOP in Freeport.                                           (Tr. 440:7-441:10.)





3 McPherson’s presence was secured by subpoena and she stated she
did not want to testify at trial. (Tr. 422:22-423:3.)


                                                                          4
           Notably, much of the above was corroborated by cell phone

records   of   conversations   and    messages   and   cell   site   records

tracking Defendant’s phone’s location.        The receipt from IHOP was

also admitted at trial.

           At IHOP, Defendant first told McPherson he planned to

use her as an alibi.   (Tr. 441:11-13.)     On April 8, 2019, Defendant

filed a cursory Notice of Alibi (D.E. 17) stating his intent to

establish at trial that he was traveling between Medford, New York

and Freeport, New York with an intended stop at the time Goetz was

robbed. On April 18, 2019, he filed a Supplemental Notice of Alibi

(D.E. 23) “advis[ing] that at the place and approximate time of

the alleged crime charged in the [I]ndictment, the [D]efendant was

traveling from 3115 Horseblock Road, Medford, New York, towards

Middle Island, New York, then changed course and traveled west and

south to Freeport New York.”         In support of his alibi, Defendant

intended to call Natasha McPherson.

           Upon receiving the alibi information, the Government

interviewed McPherson.    She admitted that the alibi was false and

that Defendant had asked her to testify falsely on his behalf.           He

contacted her numerous times via Google Voice because “it was

secure.” (Tr. 444:8-446:15; see, e.g. Tr. 454:21-25.) Defendant’s

brother also reached out to her several times in an effort to get




                                      5
her to provide an alibi.                                            (Tr. 456:3-458:7.)       She testified to the

same before a Grand Jury and at this trial.4

II.           Procedural History

                             Defendant was initially indicted on March 7, 2019, on

the charges related to the Goetz robbery.                                                 (Indictment, D.E. 1.)

Attorney Richard A. Finkel was appointed to represent him.                                                       (CJA

Appt.,                D.E.             12.)                    On   April   20,   2019,   after   the   matter    was

reassigned to the undersigned from Hon. Joseph F. Bianco, the

Government                        filed               a        Superseding      Indictment   which   included     the

additional charges related to the false alibi and obstruction with

McPherson. (Superseding Indictment.) On May 3, 2019, Finkel moved

to withdraw as Defendant’s attorney and attorney Richard D. Haley

was appointed.                                  (Minute Entry, D.E. 42.)5                 After motion practice

not relevant here, this Court set a trial date of June 17, 2019,

in order to allow Mr. Haley adequate time to prepare.                                                       (Minute

Entry, D.E. 62.)                                          Jury selection took place on June 17, 2019

(Minute Entry, D.E. 76) and the trial commenced on June 24, 2019.

Defendant was found guilty of five of six counts.                                                       On July 18,

2019, at Defendant’s request, this Court appointed him a new




4 After the trial, despite express warnings from the Court,
Defendant continued to attempt to contact McPherson. (Status
Report Concerning Investigation of Post-Conviction Conduct, D.E.
105.)

5 Finkel testified at trial regarding the obstruction and false
alibi charges.


                                                                            6
attorney, Joseph J. Ferrante, for any post-trial motions.     (CJA

Appt., D.E. 103.)

           After being granted extensions, Defendant submitted this

post-trial motion on October 28, 2019.   The Government opposed on

November 27, 2019, and Defendant replied on December 11, 2019

(Reply, D.E. 112).

                            DISCUSSION

I.   Legal Standards

     A.    Rule 29 Motion for a Judgment of Acquittal

           Under Federal Rule of Criminal Procedure Rule 29(a),

“[a]fter the government closes its evidence or after the close of

all the evidence, the court on the defendant’s motion must enter

a judgment of acquittal of any offense for which the evidence is

insufficient to sustain a conviction.”       “Under Rule 29, the

standard is whether, after viewing the evidence in the light most

favorable to the prosecution, any rational trier of fact could

have found the essential elements of the crime beyond a reasonable

doubt.”   United States v. Kenner, No. 13-CR-0607, 2019 WL 6498699,

at *3 (E.D.N.Y. Dec. 3, 2019) (internal quotation marks and

citations omitted; emphasis in original) (collecting United States

Supreme Court and Second Circuit cases).   “[V]iewing the evidence

in the light most favorable to the government means drawing all

inferences in the government’s favor and deferring to the jury’s




                                 7
assessments     of   the   witnesses’       credibility.”   Id.   (internal

quotation marks and citation omitted).

      B.   Rule 33 Motion for a New Trial

           Under Federal Rule of Criminal Procedure Rule 33(a),

“[u]pon the defendant’s motion, the court may vacate any judgment

and grant a new trial if the interest of justice so requires.”

This Court “must examine the entire case, take into account all

facts and circumstances, and make an objective evaluation.” United

States v. Aguiar, 737 F.3d 251, 264 (2d Cir. 2013) (internal

quotation marks and citation omitted). “A district court may grant

a Rule 33 motion only in extraordinary circumstances, and only if

there exists a real concern that an innocent person may have been

convicted.”     Kenner, 2019 WL 6498699 at *3 (internal quotation

marks and citations omitted).           Rule 33 gives this Court “broad

discretion” but “that discretion must be exercised ‘sparingly,’

and relief under the rule should be granted ‘only with great

caution and in the most extraordinary circumstances.’”              United

States v. Mayes, No. 12-CR-0385, 2014 WL 3530862, at *1 (E.D.N.Y.

July 10, 2014) (quoting United States v. Sanchez, 969 F.2d 1409,

1414 (2d Cir. 1992)).

II.   Rule 29 Motion for a Judgment of Acquittal

           Defendant moves for a judgment of acquittal, arguing

that the testimony of Government witnesses Goetz and McPherson was

not credible.    He contends that “Goetz was the only eyewitness to


                                        8
the events that took place in his house.    Re-reading his testimony

leaves nothing to the imagination.     He is professional liar.    His

testimony should be wholly disregarded.     He played a big role at

trial.   To have a conviction stand based on his testimony would be

a grave injustice.” (Mot. at 18.) As to McPherson, who “testified

under subpoena.   She did not want to be there.    She had a history

of mental issues that were excluded under the guise of irrelevance,

but [Defendant] disagree[s] with that assessment.         [Defendant]

believe[s] that some of the evidence provided showed that she very

often alerted [Defendant] to her instability towards him and

herself.”   (Mot. at 18.)

            At the outset, “[t]he proper place for a challenge to a

witness’s credibility is in cross-examination and in subsequent

argument to the jury[, ] not in a motion for a judgment of

acquittal.”   United States v. Truman, 688 F. 3d 129, 139 (2d Cir.

2012) (internal quotation marks and citations omitted).           Here,

Defendant challenges witness credibility and points to what he

perceives as significant issues with their testimony. For example,

he places great emphasis on Goetz’s testimony regarding the date

Goetz created contact information for Defendant in Goetz’s phone.

He asserts that Goetz could not have created the contact in May

2017, as the phone indicated, because Defendant was only in the

halfway house from 2015 to 2016.      (Mot. at 15-16.)   But the jury

heard Goetz’s uncertainty about dates--when the Government asked


                                  9
when he had lived in the halfway house, he responded he was

“unsure.”   (Tr. 85:21-22.)    And while defense counsel extensively

crossed Goetz on issues with the halfway house, attempting to

discredit his assertion that over the course of approximately four

months he never learned “Cash’s” real name, (see Tr. 167:5-171:6),

he did not attack the phone contact creation date.         Defendant also

argues that while Goetz said they planned the drug deal the night

before March 20, there are no phone records documenting that.

(Mot. at 16-17.)      However, there are numerous documented contacts

on the morning of March 20 through the time of the shooting.       These

minor discrepancies, after the passage of time, do not warrant a

judgment of acquittal.

            As   to   McPherson,   Defendant   similarly   nitpicks   her

account of the timing of several phone calls that had taken place

over a year earlier.     (Mot. at 18.)    He attacks her assertion that

he told her to create Google Voice numbers because they were

“secure” because “[h]ad she been honest she would have told the

jury that the google phone number is only preferable because if it

has a more local area code, that it would cost less to the inmate

and his family.”      (Mot. at 19.)      Notwithstanding that Defendant

provides no support for this assertion other than his own apparent

belief about the supposed benefits of using Google Voice numbers

while incarcerated, again, Defendant had ample opportunity to

cross McPherson on these issues at trial.


                                    10
               Despite these issues, “[a] reasonable jury could believe

[Goetz] and [McPherson], irrespective of the minor contradictions

in their respective testimonies.”              United States v. Rodriguez-

Santos, No. 18-CR-0298, 2019 WL 2407424, at *5 (D.P.R. June 6,

2019) (collecting cases and denying Rule 29 and Rule 33 motion).

“When     testimonial        inconsistencies        are   revealed    on     cross-

examination, the jury [i]s entitled to weigh the evidence and

decide the credibility issues for itself.”                      United States v.

O’Connor, 650 F.3d 839, 855 (2d Cir. 2011) (jury may properly

credit a witness “who may have been inaccurate, contradictory and

even untruthful in some respects [but] was nonetheless entirely

credible in the essentials of his testimony”) (internal quotation

marks    and    citations     omitted).      Moreover,      despite   Goetz    and

McPherson      having   no    relationship     or    apparent     contact,   their

testimony largely corroborated each other’s accounts of March 20’s

events.

               Furthermore, in addition to being able to evaluate any

alleged inconsistencies in the witnesses’ testimony, the jury was

aware of issues touching on their credibility. Both the Government

and     defense     counsel      exhaustively        detailed     Goetz’s     prior

convictions, bad acts, fraud, and the fact that he was testifying

pursuant to an agreement with the Government.               McPherson’s mental

health issues were before the jury (Tr. 473:6-17) and counsel

vigorously cross examined her on any potential bias or ill will


                                       11
toward Defendant based upon their failed romantic relationship

(Tr. 479:8-486:16).        These issues were also discussed by defense

counsel at length during closing statements.         (Tr. 782:17-788:6.)

Armed with this background knowledge, the jury chose to credit

their testimony.

              Finally, the verdict demonstrates that the jury assessed

the evidence as to each count and incident--the jury acquitted

Defendant on the unrelated November 2016 shooting that did not

involve Goetz or McPherson (although McPherson did testify as to

conversations she had with Defendant about the shooting).              The

jury   thus     made   a   credibility    determination   regarding   these

witnesses’ accounts of the charged crimes, and it is not this

Court’s province to disturb it.           See United States v. O’Connor,

650 F. 3d 839, 855 (2d Cir. 2011). Accordingly, Defendant’s motion

for a judgment of acquittal is DENIED.

III. Rule 33 Motion for a New Trial

              Defendant argues that the Government committed a Rule 16

violation and he was “denied a fair trial because the government

failed to disclose their cell site expert in sufficient time (at

trial with expert witness already testifying and received as an

expert) with sufficient information, with sufficient results,

sufficient exhibits, bases for his conclusions, and caused a




                                     12
surprise at trial that no attorney could predict much less handle.”

(Mot. at 5.)6

                             Federal Rule of Criminal Procedure Rule 16(a)(1)(G)

provides that “[a]t the defendant’s request, the government must

give to the defendant a written summary of any testimony that the

government intends to use . . . during its case-in-chief at trial

. . . [t]he summary provided . . . must describe the witness’s

opinions, the bases and reasons for those opinions, and the

witness’s qualifications.”

                             On March 22, 2019, the Government provided discovery to

Defendant, including but not limited to cell site location data.

(Rule 16 Letter, D.E. 15.) The discovery included T-mobile records

obtained by a warrant.                                         Essentially, the records established the

location of Defendant’s phone on March 20, 2018--the day of the

Goetz robbery.                                This location data tended to show that Defendant’s

phone travelled from his home in Westbury, New York to Goetz’s

home in Middle Island, New York. The location of Defendant’s phone

corresponded with texts and calls to Goetz’s phone.                                        (Opp. at 6.)





6 The Court finds that Defendant’s challenge to the cell site
evidence and expert testimony is grounded in unfairness. Even
though he attacks cell site data generally in his Reply (see
Reply at 4), he does not allege that the evidence was
insufficient to convict him. Thus, the Court addresses the cell
site arguments only as they pertain to a Rule 33 motion for a
new trial.


                                                                     13
          On April 17, 2019, at a status conference before Judge

Bianco, Defendant’s first attorney Finkel requested “the expert

reports--the cell tower information is going to be very important

to us . . . so I’d like to know when we’re going to get that from

the Government.” (April 17 Tr., D.E. 109, 12:5-9.) The Government

indicated it would turn the information over “two weeks before

trial . . . maybe by the end of next week.”        The Government

explained that it did not currently have the report.      (April 17

Tr. 12:10-20.)   Judge Bianco ordered the Government to turn the

report over “immediately” if they received it before the estimated

date.

          On April 26, 2019, the Government provided information

about several potential expert trial witnesses.    The Government

explained that

          David M. Magnuson is an analyst with Sierra
          Cellular Analysis Group and a former Special
          Agent with the FBI. Mr. Magnuson’s curriculum
          vitae is attached as Exhibit “A” and outlines
          his training and experience related to the
          analysis of cellular phone records and data.

Magnuson was

          expected to testify about certain geolocation
          data obtained via judicial orders associated
          with the cellular telephone used by the
          defendant in or about and between March 2018
          and May 2018. The data that Mr. Magnuson
          and/or Special Agent Wright will use to
          conduct his analysis was provided to the
          defense on March 22, 2019 under Bates-numbers
          [specifying relevant documents and records].



                               14
(Rule 16 Letter, D.E. 31, at 2.)

          On June 11, 2019, the Government made a motion in limine

to admit the cell site location data that had been identified in

its March 22 initial disclosure and its April 26 letter describing

the basis for Magnuson’s opinions.      (Motion in Limine, D.E. 73.)

Defendant did not oppose the motion.     (Response, D.E. 74.)

          On   Saturday,   June   29,   2019,   after   the   trial    had

commenced, Magnuson completed summary slides he intended to use

while testifying.   (Opp. at 15, Reply at 3.)      That same day, the

Government provided the slides to defense counsel by email pursuant

to Federal Rule of Evidence 1006 (requiring the Government to “make

the originals or duplicates available for examination or copying,

or both, by [the defendant] at a reasonable time and place.”).         On

Monday, July 1, the Government called Magnuson as a witness.          (Tr.

665.)   When the Government offered the slides into evidence,

defense counsel stated

          Your Honor, it is certainly not my desire or
          intent to delay this proceeding. I might add
          and the fault may be mine. We have received,
          prior to today, the Government’s Rule 16
          discovery.    Apparently,   this    particular
          document was provided to me via an email a few
          days ago. I have not, frankly, with one
          exception, returned to my office in the last
          few days. I leave this courtroom. I go return
          home. I review the file for the next day. So
          I have no doubt that the Government provided
          this to me in the last few days. The summary
          is the same. We’ve received up to this point
          all of the underlying information. We just
          haven’t received the summary. I advise the


                                  15
             Court of this fact because I have not had the
             opportunity to review this with my client for
             that reason, and the fault lies with me.

(Tr. 683:3-19.)         Counsel requested 15 minutes to review the

information with Defendant, and the Court allowed a break in the

proceedings.    When the trial resumed, the Court asked if Defendant

had had an opportunity to review the documents, and Counsel

answered yes. (Tr. 683:20-685:14; 687:5-7.) Despite not receiving

the slides, Counsel said he had personally visited the Middle

Island cell tower identified in the data before trial.                    (Tr.

689:21-25.)     He further stated that they were “not asking for

additional time to review the document” but that there were

“aspects of the document that [they] would object to that, frankly,

draw conclusions that the jury would have to draw as relates to

some material facts.”        (Tr. 687:8-12.)          In response to those

objections, the parties agreed to redactions.           (Tr. 692:2-693-21.)

Counsel did note, however, his opinion that the slides were “a

belated delivery of what [he] clearly regard[ed] as 3500 material”

(Tr. 687:3-4) and that “it’s one thing to provide the underlying

data.   It’s another thing to provide a summary of those hundred

and some odd pages and not allow the defense sufficient time to

compare the underlying data with the summary.”            (Tr. 688:5-9.)

             Thus, on March 22 and April 26, well before trial, the

Government     provided   Defendant    with:    the    relevant    cell   site

records,   Magnuson’s     resume,   the    expected   basis   of   Magnuson’s


                                      16
testimony, and the information and records that would underlie

that testimony.      The slides, turned over during trial, were a

summary aid.      Defendant objected to some of the content; the

Government agreed to redactions.         Despite Defendant’s current

arguments, it is readily apparent to the Court that Defendant was

well aware of what both Magnuson’s testimony and any accompanying

records   or    slides   would   show:   that   his    phone’s   location

corresponded with the Goetz robbery and timeline.         As far back as

April, Defendant proposed an alibi that comported with the cell

site data.     He continued to argue that alibi right through closing

statements.     (Tr. 793:7-794:22.)

             Even if the Court were to conclude that there was a

technical Rule 16 violation, it would not compel a new trial.

Defendant observes that “the trial court has broad discretion to

fashion rulings that result in the admission of expert testimony

on a playing field fair to the opponent.”             (Mot. at 6, citing

United States v. Laster, 313 F. App’x 369, 372-73 (2d Cir. 2009)

(the defendant’s “argument on appeal amounts to a disagreement

with the district court regarding the adequacy of the disclosures.

Such evidentiary determinations are left to the discretion of the

trial court, and [the defendant] has not shown that the district

court abused its discretion here.).)      Here, as detailed above, the

Court allowed Defendant the time he requested to review the

information.     It also permitted his requested redactions.


                                   17
                             In United States v. Douglas, 336 F. App’x 11, 13-14 (2d

Cir. 2009), the Government conceded it should have given the

defendant advance notice of an expert’s testimony and the study it

relied upon. The Second Circuit held that despite the Government’s

failure,

                             [t]he district court, however, averted the
                             possibility of a due process violation by
                             giving defense counsel additional time to
                             review the 2006 study and to prepare for the
                             cross-examination of [the expert].    Defense
                             counsel did not request any more time beyond
                             what was given; nor has [the defendant]
                             adequately explained on appeal how he was
                             substantially prejudiced despite the district
                             court’s efforts to rectify any possible
                             disadvantage.   Therefore, [in ruling on the
                             defendant’s post-trial motions,] the district
                             court properly refused to disturb the jury’s
                             verdict based on the Government’s failure to
                             turn over Rule 16 information related to [the
                             expert’s] testimony.

Id. (citing United States v. Tin Yat Chin, 476 F.3d 144, 146 (2d

Cir. 2007) (after the Government’s nondisclosure, district court

allowed defense counsel sufficient time to prepare for expert

witness mid-trial and the defendant identified no prejudice from

not receiving a longer continuance)).                               Here, the Court does not

believe the Government violated Rule 16.                             Even if it had, however,

the Court gave defense counsel adequate time to prepare, and

Defendant raised no objection to that process at trial.7



7 The Court notes that Judge Bianco ordered the Government to
turn over the reports in April. The Government did not do so.
In the interim, attorney Finkel withdrew and this Court


                                                               18
                             Accordingly, any purported violation does not establish

the extraordinary circumstances necessary to disturb the jury’s

verdict and grant Rule 33 relief.

                             Additionally, for the same reasons already discussed as

to Defendant’s Rule 29 motion, the Court finds that any arguments

regarding Goetz’s and McPherson’s testimony do not warrant a new

trial.                 Thus, Defendant’s motion for a new trial under Rule 33 is

DENIED.

                                                               CONCLUSION

                             For the foregoing reasons, Defendant’s motion (D.E. 110)

is DENIED in its entirety.



                                                                        SO ORDERED.



                                                                        /s/ JOANNA SEYBERT______
                                                                        Joanna Seybert, U.S.D.J.

Dated:                       January   7 , 2020
                             Central Islip, New York





appointed attorney Haley. Ultimately, the Government gave the
slides to Haley approximately 48 hours before their intended use
at trial. While the Government could have made efforts to get
the slides sooner, they turned them over as soon as they
received them from their expert. For the reasons already
stated, the belated disclosure does not warrant a new trial.


                                                                   19
